                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND
______________________________
                               )
UNITED STATES OF AMERICA       )
                               )
     v.                        )   Cr. No. 12-077-01 WES
                               )
JOSE DUME, JR.                 )
______________________________)

                               ORDER

WILLIAM E. SMITH, Chief Judge.

     This matter is before the Court on a motion to be resentenced

(ECF No. 321, “Motion to Be Resentenced”) filed by Defendant Jose

Dume, Jr.    For the reasons stated herein, the Court treats the

Motion to Be Resentenced as a second or successive motion to vacate

sentence pursuant to 28 U.S.C. § 2255 and dismisses it without

prejudice to being refiled if and when Dume receives permission

from the First Circuit to file it in this Court.

I.   Discussion

     Dume filed the Motion to Be Resentenced1 on    September   16,

2019.    He seeks resentencing based on the Supreme Court’s recent

decision in United States v. Davis, 139 S. Ct. 2319 (2019), which

held that the “residual clause” in 18 U.S.C. § 924(c)(3)(B) was

unconstitutionally vague.   Id. at 2336.




     1 Dume’s motion is titled “Motion to Be Resentenced under
Davis v. United States, No:18-431 (2019) Which Held Section 924(c)
Is Unconstitutionally Vague.” Motion to Be Resentenced 1.
       Dume has challenged his sentence before.                He filed a motion

to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255 (ECF No. 315, “First Motion to Vacate”) on July 16, 2018.                    On

July 26, 2019, the Court denied the First Motion to Vacate as

untimely (ECF No. 320).

       It     is   abundantly     clear   from      the   current   Motion   to   Be

Resentenced that Dume is again challenging the validity of his

sentence. “[A]ny motion filed in the district court that imposed

the sentence, and substantively within the scope of § 2255 ¶ 1, is

a motion under § 2255, no matter what title the prisoner plasters

on the cover.”        Trenkler v. United States, 536 F.3d 85, 97 (1st

Cir.       2008)   (citing   28    U.S.C.       §   2255(a)(additional   citation

omitted));2 see also id. (“On its face, the petition is brought on

behalf of a federal prisoner still in custody and challenges his

sentence as unauthorized under the statutes of conviction.                    This



       2
           Section 2255 provides in relevant part:

       A prisoner in custody under sentence of a court
       established by Act of Congress claiming the right to be
       released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to
       impose such sentence, or that the sentence was in excess
       of the maximum authorized by law, or is otherwise subject
       to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a).
                                            2
is a classic habeas corpus scenario, squarely within the heartland

carved out by Congress in section 2255.”); Pierce v. Spencer, Civil

Action No. 05-10292-RWZ, 2006 WL 2121912, at *1 (D. Mass. July 28,

2006) (“[I]t is the substance of the petition, rather than its

form, that governs.” (quoting Cook v. N.Y. State Div. of Parole,

321 F.3d 274, 278 (2d Cir. 2003))). Therefore, the Court construes

Dume’s Motion to Be Resentenced as a § 2255 motion, and, as such,

it is subject to the restrictions imposed under the Anti-Terrorism

and Effective Death Penalty Act (“AEDPA”). Trenkler, 536 F.3d at

97     (“[C]ourts     regularly      have    recharacterized     imaginatively

captioned petitions to reflect that they derive their essence from

section 2255 and, thus, must satisfy that section’s gatekeeping

provisions.”).3

       AEDPA “imposed significant new constraints on proceedings

under section 2255.        . . .    [F]or example, AEDPA required a federal

prisoner who sought to prosecute a second or successive section

2255       petition   to   obtain    pre-clearance,   in   the    form   of   a

certificate, from the court of appeals.”              Id. at 96 (citing 28




       If there were any doubt about the Court’s conclusion, it is
       3

dispelled by a close reading of the two motions, which, in large
part, contain identical or substantially similar language.
Compare Motion to Be Resentenced 2, 3, with First Motion to Vacate
3-4, 5.

                                         3
U.S.C. § 2255(h));4 see also Stewart v. Martinez-Villareal, 523

U.S.       637,   641   (1998)   (“In    AEDPA,    Congress    established    a

‘gatekeeping’       mechanism    for    the   consideration   of   ‘second   or

successive habeas corpus applications’ in the federal courts.”

(quoting Felker v. Turpin, 518 U.S. 651, 657 (1996))).                   This

provision “strip[s] the district court of jurisdiction over a

second or successive habeas petition unless and until the court of

appeals has decreed that it may go forward.”                  Pratt v. United

States, 129 F.3d 54, 57 (1st Cir. 1997).            Section 2255(h) applies

so long as the earlier petition was decided on the merits.                   See

id. at 60.




       4   Section 2255(h) provides:

       A second or successive motion must be certified as
       provided in section 2244 by a panel of the appropriate
       court of appeals to contain--

       (1)    newly discovered evidence that, if proven and
              viewed in light of the evidence as a whole, would
              be sufficient to establish by clear and convincing
              evidence that no reasonable factfinder would have
              found the movant guilty of the offense; or

       (2)    a new rule of constitutional law, made retroactive
              to cases on collateral review by the Supreme Court,
              that was previously unavailable.

28 U.S.C. § 2255(h); see also 28 U.S.C. § 2244(b)(3)(A) (“Before
a second or successive application permitted by this section is
filed in the district court, the applicant shall move in the
appropriate court of appeals for an order authorizing the district
court to consider the application.”).
                                 4
     A denial on timeliness grounds is considered a denial on the

merits for AEDPA purposes.      See Cook v. Ryan, Civil Action No. 12-

11840-RWZ, 2012 WL 5064492, at *2 (D. Mass. Oct. 15, 2012) (holding

that dismissal for failing to comply with statute of limitations

was decision on merits and collecting cases).      Therefore, because

Dume’s First Motion to Vacate was denied on the merits, his Motion

to Be Resentenced is a second or successive motion to vacate

sentence under § 2255 and        is subject to AEDPA’s gatekeeping

restrictions.    Pierce v. Wall, C.A. No. 08-72-WES, 2008 WL 896148,

at *1 (D.R.I. Apr. 2, 2008) (noting that dismissal of earlier

petition as time-barred rendered subsequent petition “successive

or second,” requiring authorization from the court of appeals

(citing Pratt, 129 F.3d at 57)).

     Dume cannot file a second or successive motion to vacate

pursuant to § 2255 in this Court without first seeking, and

receiving, leave from the First Circuit to do so.       See 28 U.S.C.

§ 2255(h).     The record does not reflect, nor does Dume assert,

that he has petitioned the Court of Appeals for authorization for

the Court to consider the Motion to Be Resentenced.        Therefore,

the Court must either transfer the Motion to Be Resentenced to the

First Circuit or dismiss the motion.        See 1st Cir. R. 22.1(e);5



     5   Rule 22.1(e) states:

                                    5
see also Bucci v. United States, 809 F.3d 23, 26 (1st Cir. 2015)

(“When faced with a second or successive § 2255 petition that has

not been authorized by the court of appeals, a district court must

either   dismiss   the   petition   or   transfer   it   to   the   court   of

appeals.”); Trenkler, 536 F.3d at 98. The Court chooses the latter

course and dismisses the Motion to Be Resentenced until such time

as Dume obtains leave from the Court of Appeals to file it in this

Court.   See 28 U.S.C. § 2255(h).

II.   Conclusion

      Based on the foregoing, Dume’s Motion to Be Resentenced (ECF

No. 321) based on Davis is DISMISSED without prejudice to being

refiled if and when Dume obtains authorization from the First

Circuit to file it in this Court.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: October 3, 2019




      If a second or successive § 2254 or § 2255 petition is
      filed in a district court without the requisite
      authorization by the court of appeals pursuant to 28
      U.S.C. § 2244(b)(3), the district court will transfer
      the petition to the court of appeals pursuant to 28
      U.S.C. § 1631 or dismiss the petition. . . .

1st Cir. R. 22.1(e).
                                     6
